Citation Nr: 1109060	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asbestosis or asthma secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1980. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  At the Veteran's request, the undersigned held the record open for 30 days in order to give him an opportunity to submit additional evidence.  The Veteran submitted additional evidence with waiver of RO consideration.
 
With respect to the Veteran's claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a respiratory disorder, to include asbestosis or asthma secondary to asbestos exposure.

The Board has considered that the RO previously denied entitlement to service connection for tuberculosis in a December 1980 rating decision.  The analysis was limited to whether the Veteran should be service-connected for tuberculosis.  As such, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a respiratory disorder is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on a distinct diagnosis, that being respiratory illness/disease related to asbestos exposure and asthma.  The Veteran's previous claim solely relates to tuberculosis.  As such, the claim for a respiratory disorder has been properly characterized on the title page of this decision. 

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, a May 2008 inquiry through the SSA shows that the Veteran is receipt of Supplemental Security Income (SSI) based on age and not Social Security Disability Income (SSDI).  Moreover, the Veteran himself did not identify any SSA records that would be relevant to his claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  As such, it is not necessary to Remand for these records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Service treatment records reflect that the Veteran sought treatment for coughing and congestion in June 1971.  A February 1976 treatment record reflects that the Veteran sought treatment for complaints of cough, fever, chills and other symptomatology.  He was diagnosed with acute bronchitis.  No further complaints were noted in service.  In fact, chest X-rays completed in May 1967, September 1977, October 1978, and September 1979 did not reveal any abnormalities. 

The Board notes that the Veteran credibly testified at his October 2010 BVA hearing that while in service, although his primary job was in foodservice, he supervised a working parting.  See BVA Hearing Transcript (T.) at 6.  He also indicated that he was exposed to asbestos when his compartment was re-piped.  See T. at 7.  He additionally testified that in the galley where he supervised the cooking, he was exposed to asbestos when it was re-piped.  See Id.  He further stated that he was exposed to piping when he supervised the billeting.  See T. at 8.  He additionally indicated that there had been a fire on his ship.  It appears that he alleges he was exposed to burning asbestos material at that time.  See T. at 10. 

VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.C.9.d, provides guidance in adjudicating asbestos-related claims.  The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, IV.ii.2.C.9.b.

A personnel document in the file confirms that the Veteran was stationed aboard various US Naval ships during the course of his active duty service.  Given the Veteran's credible testimony regarding his exposure to asbestos, the VA finds that he was at least minimally exposed to asbestos during his active duty service.  

Post-service records reflect that the Veteran sought treatment for an upper respiratory infection in August 1994 and November 1999.  He sought treatment for a cough in June 1996.  An October 1996 treatment record noted complaints of shortness of breath.  An October 1996 treatment record noted that a chest X-ray appeared to be within normal limits with the exception of possibly some small granulomatus lesions out in the periphery.  

October 1997, August 1998, September 2001 private treatment records noted complaints of a cough.  A July 2002 treatment record noted a diagnosis of mild bronchitis.  A February 2007 private treatment record reflected that the Veteran was prescribed an inhaler.  The Veteran was diagnosed with asthmatic bronchitis in January 2007.  

A November 2010 private treatment record reflects that the Veteran was diagnosed as having allergic rhinitis and a history of upper respiratory infections.  There was no diagnosis of reactive airways disease, chronic obstructive pulmonary disease, emphysema, or restrictive lung disease.  Chest X-rays were noted to be normal.  No opinion was provided with respect to the source/etiology of the earlier referenced respiratory symptoms/problems.  A February 2011 private treatment record reflects a diagnosis of asthma.  The treating physician noted that although the Veteran was concerned that he had asbestosis due to exposure in service, he believed that because normal diffusion capacity of carbon monoxide (DLCO) was demonstrated, the appropriate diagnosis was asthma.  An etiological opinion as to his asthma was not provided. 

Given documentation of some treatment in service, and post-service treatment for respiratory issues, the Board finds that a remand for a VA examination of the claim of service connection for a respiratory disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to evaluate the relationship between his respiratory disorder and active duty service.  The examiner should identify any current chronic respiratory disorder.  All necessary testing should be completed.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current respiratory disorder had its onset in service or is otherwise causally related to service, to include asbestos exposure.   
      
The examiner should discuss the June 1971 and February 1976 service treatment records, the Veteran's assertions that he has suffered from a respiratory disorder since service, and the first documented diagnosis of a respiratory disorder in August 1994.  The VA examiner is also asked to specifically address the October 1996 treatment record while noted a chest X-ray reflecting "possibly some small granulomatus lesions out in the periphery." 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



